DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-31 in the reply filed on 1/11/2021 is acknowledged.
Claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, 12, 21, 22, & 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bookbinder et al. (US PG Pub 2013/0115441; hereafter ‘441). As evidenced by PQ (PQ, E Sodium Silicate Solution MSDS, found at https://www.pqcorp.com/docs/default-source/msds/pq-corporation/sodium-silicate-liquids/e/e-sodium-silicate-solution_msds_2015.pdf?sfvrsn=8807f49a_3; hereafter PQ) and Duo (J. Duo, Hydrothermal conversion of glucose into lactic acid with sodium silicate as a base catalyst, Catalysis Today 263 (2016) 112-116; hereafter Duo).
Claim 1: ‘441 is directed towards a method of forming a coating on a substrate (title), comprising the steps of:
depositing a nanoparticle coating layer on the substrate, the nanoparticle coating layer comprising a water-based colloidal solution comprising water as a primary solvent, nanoparticles, and a solidifying material, said solidifying material including a silica precursor; (‘441 discloses depositing a binder layer comprised of nanoparticles, ¶ 43, and alkali silicate, abstract & ¶s 39 & 68, and water as a primary solvent, Sodium Silicate E can be the silicate binder which is an alkali silicate in water solution, ¶ 68 & PQ);
curing the solidifying material to form silica inter-particle connections between adjacent nanoparticles and between at some of the nanoparticles and the substrate to bind the nanoparticles to each other and to the substrate to form the coating on the substrate (the binder is heated to a temperature where the water is completely removed from the composition enabling consolidation of the network structure to form a glass, ¶ 42).
‘441 further implies that the coating is antireflective (¶ 36).

The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the ‘441 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 2: The silica precursor comprises a water soluble alkaline silicate (¶ 9).
Claim 3: The silica precursor is a water soluble silicate comprising a cation selected from an alkali metal ion (¶ 9).
Claim 4: The solidifying material is cured by heating the nanoparticle coating layer (¶ 42).
Claim 6: The solidifying material is cured by removing cations to form silica (¶ 42).
Claim 11: As evidenced by Duo, it is inherent that the sodium silicate in water forms silicic acid during the hydrolysis reaction (see Scheme 1, pg 113, Duo).
Claims 12 & 25: The nanoparticle coating layer further comprises a surfactant (¶ 31).
Claims 21 & 22: ‘441 teaches using a binder composition with 0.85 wt% sodium silicate (the solidifying material).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘441 as applied above, and further in view of Kishimoto (US PG Pub 2009/0000520; hereafter ‘520). As evidenced by PQ & Duo.
Claim 5: As discussed above, the silica precursor is an alkali silicate.
‘441 does not teach curing the alkali silicate at room temperature in an ambient environment.
However, ‘520, which is directed towards silicate binders and coatings (title) discloses that silicate binders can be cured by ambient drying (i.e. room temperature in an ambient environment; ¶s 27 & 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘520 into the process of ‘441 such that the silicate binder is cured at room temperature in an ambient environment because it is recognized in the art of curing silicate binders that ambient drying is a suitable means for curing the silicate binder and would have predictably produced the desired result.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘441 as applied above, and further in view of Crowson (The Handbook of Manufacturing Engineering, 2nd Ed, Parts Fabrication Principles and Process, Edited by Richard Crowson, CRC Press, Jan 13, 2006, pg 351; hereafter Crowson). As evidenced by PQ & Duo.
Claim 7: ‘441 does not teach using a silica precursor comprising an ammonium cation and that the solidification involves curing to remove the cation by conversion of the ammonium ions to gaseous ammonia.
However, Crowson discloses that ammonium silicate is a known inorganic silicate suitable for use as a silicate binder (§5, f 1, pg 351, Crowson) and discloses self-curing ammonium silicates, as an alternative to other inorganic silicates, which generate ammonia during the curing process and are ultimately harder than other types of inorganic silicate films (i.e. the solidification involves removal of the ammonium cation in the form of ammonia gas; §5, f4, pg 351).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a self-curing ammonium silicate in place of the inorganic silicate of the combination because as taught by Crowson, ammonium silicate is an art recognized precursor for a silica binder and ammonium silicate forms harder (i.e. more durable) films than other inorganic silicates and thus would have predictably produced the desired silica binder which is more durable.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘441 as applied above, and further in view of Davis et al. (US Patent 4,327,046; hereafter ‘046). As evidenced by PQ & Duo.
Claims 8-10: ‘441 does not teach curing the silicate binder composition by introducing another chemical to cause a reaction of the precursor or that the chemical is an acid formed from a CO2 atmosphere and water.
However, ‘046, teaches that binder resins based on sodium silicate can be cured by exposure to CO2 (/.e. a CO2 atmosphere, col. 4, lines 54-56).

Thus, the combination teaches curing the binder by introducing another chemical to cause reaction of the silica precursor to form silica.
Given that the system of the combination is a water-based system and is cured by exposure to CO2 it is apparent that the curing is performed by exposure of sodium silicate in water to CO2.
The Examiner notes that CO2 forms carbonic acid when contacted with water and thus it is apparent that the combination teaches curing by exposing the silica precursor to an acid formed from a CO2 atmosphere and water.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claims 13-14 & 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘441 as applied above, and further in view of Ojima et al. (US PG Pub 2006/0181774; hereafter ‘774). As evidenced by PQ, Duo, & Kodak (Kodak, found at https://www.fluoridealert.org/wp-content/pesticides/pfos.fr.docket.kodak.2002.pdf; hereafter Kodak).
Claims 13-14: ‘441 teaches heating the composition to a temperature of about 750ºC (¶ 42) to completely remove the water and convert the silicate to a glass (¶ 42).
 ‘441 is silent regarding a particular surfactant or the concentration of said surfactant.
‘441 does teach that the surfactant is added to improve coating properties (¶ 31).
‘774, which is also directed towards nanoparticle comprising coatings (see abstract) discloses adding a surfactant to the coating solution to improve coating properties such as restrain uneven coating (see ¶ 338) wherein a fluorine-containing surfactant is exemplified (¶ 338) at a concentration of 0.05-2.0 wt% (¶ 364).
The fluorine-containing surfactant can be FC-431 which has a flashpoint of -3ºC (¶ 340, ‘774 and as evidenced by pg 59-60, Kodak).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a fluorine-containing surfactant as the particular surfactant in the composition of ‘441 because fluorine-containing surfactants are an art recognized surfactant which predictably improve coating properties.
Though the combination does not explicitly teach that the surfactant is removed by the heating process it is implied and inherent that the surfactant is removed by heating to 750ºC because ‘441 teaches forming a glass which implies the silicate conversion is the sole product and a temperature of 750ºC will cause decomposition of the surfactant.
Claims 26 & 27: ‘441 is silent regarding a particular surfactant or the concentration of said surfactant.
‘441 does teach that the surfactant is added to improve coating properties (¶ 31).

It would have been obvious to one of ordinary skill in the art at the time of filing to use a fluorine-containing surfactant as the particular surfactant in the composition of ‘441 because fluorine-containing surfactants are an art recognized surfactant which predictably improve coating properties.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the fluorine-containing surfactant as a concentration of 0.05-2.0 wt% while practicing the method of ‘441 because as taught by ‘774, said concentration is a suitable concentration for providing the desired coating properties and thus would have predictably been suitable in the process of ‘441.
Although the taught range of 0.05-2.0 wt% is not explicitly the claimed range of 0.001-1 (or 0.05-0.5) wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the .
Claims 15-20, 23, 24, 30, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘441. As evidenced by PQ, Duo, & O’Neill et al. (US PG Pub 2006/0183055; hereafter ‘055). 
Claims 15 & 16: ‘441 does not teach the composition of the nanoparticles in the binder.
However, ‘441 discloses forming a first nanoparticle layer (abstract) and overcoating the first nanoparticle layer with the binder layer (abstract) which comprises nanoparticles, as discussed above, and ‘441 teaches that the nanoparticles of the first nanoparticle layer can be silica nanoparticles in the nanoparticle layer (¶s 46-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to use silica nanoparticles for the nanoparticles in the binder layer because ‘441 teaches that silica particles are a suitable material for forming the structure desired by ‘441 and thus the use of silica nanoparticles in the binder layer as the particular nanoparticles would have predictably produced a structure with the same chemical make-up as desired.
Claim 17: ‘441 teaches that the binder can be formed with Sodium Silicate E 56-1 with a sodium silicate concentration of 6.95 wt% which implies a water content of 93.05 wt% or 56-4 with a sodium silicate concentration of 0.85 wt% which implies a water content of 99.15 wt% (see ¶ 68 and Table 2; as evidenced by PQ, sodium silicate E consists of water and sodium silicate, pg 2, PQ). 
‘441 does not teach the concentration of the added nanoparticles in the binder.

I.e. ‘441 discloses the water comprises less than 99.15 wt%.
Although the taught range of less than 99.15 wt% is not explicitly the claimed range of 50-99 wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 18: ‘441 teaches that the binder can be formed with Sodium Silicate E 56-1 with a sodium silicate concentration of 6.95 wt% which implies a water content of 93.05 wt% or 56-4 with a sodium silicate concentration of 0.85 wt% which implies a water content of 99.15 wt% (see ¶ 68 and Table 2; as evidenced by PQ, sodium silicate E consists of water and sodium silicate, pg 2, PQ). 
‘441 does not teach the concentration of the added nanoparticles in the binder.
However, given that ‘441 teaches a maximum water content of 99.15 wt% it is apparent that with the added nanoparticles that the water content of the binder composition is less than 99.15 wt%.
I.e. ‘441 discloses the water comprises less than 99.15 wt%.
Although the taught range of less than 99.15 wt% is not explicitly the claimed range of 85-97 wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 19, 20, 23 & 24: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 30 & 31: As discussed above, ‘441 teaches adding surfactants to the mixture.
As evidenced by ‘055, surfactants are porogens (i.e. surfactants are pore forming agents; ¶ 22). 
The Examiner notes that the presence of pore forming agents does not require the formation of pores and thus the presence of surfactants reads on the claimed pore forming agent.
‘441 does not teach a concentration for the surfactant.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over ‘441 as applied above, and further in view of ‘774 & Zhang et al. (US PG Pub 2012/0225517; hereafter ‘517).
Claims 28-29: ‘441 is silent regarding a particular surfactant or the concentration of said surfactant.
‘441 does teach that the surfactant is added to improve coating properties (¶ 31).
‘774, which is also directed towards nanoparticle comprising coatings (see abstract) discloses adding a surfactant to the coating solution to improve coating properties such as restrain uneven coating (see ¶ 338) wherein a fluorine-containing surfactant is exemplified (¶ 338) at a concentration of 0.05-2.0 wt% (¶ 364).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a fluorine-containing surfactant as the particular surfactant in the composition of ‘441 because fluorine-containing surfactants are an art recognized surfactant which predictably improve coating properties.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the fluorine-containing surfactant as a concentration of 0.05-2.0 wt% while practicing the method of ‘441 because as taught by ‘774, said concentration is a suitable concentration for providing the desired coating properties and thus would have predictably been suitable in the process of ‘441.
Although the taught range of 0.05-2.0 wt% is not explicitly the claimed range of 0.05-1 (or 0.1-0.5) wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Additionally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
The combination of ‘441 & ‘774 teaches using a fluorine containing surfactant.
The combination does not teach using a poloxamer or polysorbate-type surfactant.
However, ‘517, which is also directed towards antireflective surfaces (¶ 50) formed by a process comprising depositing a nanoparticle coating (Fig. 1) teaches adding a surfactant such as a fluorine containing surfactants, poloxamers, or polysorbates (¶ 33) for improving coating properties (¶ 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teaching of ‘517 and use either a poloxamer or polysorbate-type surfactant as the surfactant in the process because poloxamer or polysorbate-type surfactants are an art recognized surfactant which predictably improve coating properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712